Citation Nr: 0941713	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  06-05 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received in 
order to reopen a claim of entitlement to service connection 
for a right knee disorder, claimed as secondary to service-
connected left knee disabilities.

2.  Whether new and material evidence has been received in 
order to reopen a claim of entitlement to service connection 
for a right hip disorder, claimed as secondary to service-
connected left knee disabilities. 

3.  Entitlement to a rating in excess of 20 percent for scar 
and residuals of a laceration of the left ankle.

4.  Entitlement to a rating in excess of 20 percent for 
residuals of a fracture of the right clavicle. 

5.  Entitlement to a rating in excess of 10 percent for mild 
arthritis of the left knee with orthopedic hardware at 
proximal left fibula.

6.  Entitlement to a compensable rating for left knee 
instability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from July 1977 to 
July 1981 and from February 1985 to March 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in October 
2005 and October 2006 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, the Commonwealth of 
Puerto Rico.

In connection with this appeal, the Veteran testified at a 
video-conference hearing before the undersigned Veterans Law 
Judge in June 2009.  Additionally, pertinent to his 
application to reopen his claim of entitlement to service 
connection for a right knee disorder, claimed as secondary to 
service-connected left knee disabilities, the Veteran 
testified at a Decision Review Officer (DRO) hearing in 
September 2007.  Transcripts of both hearings are associated 
with the claims file.  

At the Veteran's Board hearing, it was initially noted that 
one of the issues certified for appeal was entitlement to 
service connection for a left hip disorder, rather than a 
right hip disorder.  However, as the Veteran presented 
argument and testimony regarding his right hip, the Board 
finds that he had an opportunity for a full and fair hearing 
on such claim despite the initial mischaracterization of the 
issue. 

The Board notes that, in August 2009, the Veteran submitted 
private treatment records.  In a written statement received 
in connection with such documents, the Veteran waived agency 
of original jurisdiction (AOJ) consideration of the evidence.  
See 38 C.F.R. § 20.1304 (2009).  Therefore, the Board may 
properly consider the newly received evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran contends that he currently has right knee and 
right hip disorders that were caused or aggravated by his 
service-connected left knee disabilities.  Additionally, he 
alleges that his left ankle, right shoulder, and left knee 
disabilities are more severe than as reflected by the 
currently assigned ratings. 

With respect to the Veteran's claims to reopen, in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the United States Court of 
Appeals for Veterans Claims (Court) held that the VCAA notice 
requirements in regard to new and material evidence claims 
require VA to send a specific notice letter to the claimant 
that:  (1) notifies him or her of the evidence and 
information necessary to reopen the claim (i.e., describes 
what is meant by new and material evidence); (2) identifies 
what specific evidence is required to substantiate the 
element or elements needed for service connection that were 
found insufficient in the prior denial on the merits; and (3) 
provides general VCAA notice for the underlying service 
connection claim.

Pertinent to the Veteran's application to reopen his claim of 
entitlement to service connection for a right knee disorder, 
an August 2006 letter advised him that his claim was 
previously denied in a November 1999 rating decision, and 
provided him with the definition of new and material evidence 
as well as the information and evidence necessary to 
substantiate his underlying service connection claim on a 
direct basis.  With respect to the reasons and bases for the 
prior final denial, the August 2006 letter advised the 
Veteran that his claim was denied because such condition was 
not incurred in or aggravated by his military service.  This 
is not a complete statement of the reasons and bases for the 
prior final denial.  Moreover, the most recent denial of the 
Veteran's right knee claim was in a May 2005 Board decision.  
The Board denied such claim on the basis that his right knee 
disorder was not caused or aggravated by his military service 
and was not related to his service-connected left knee 
disabilities.     

Regarding the Veteran's application to reopen his claim of 
entitlement to service connection for a right hip disorder, 
an August 2005 letter informed him that his claim was 
previously denied in a March 2004 rating decision and 
provided him with the definition of new and material evidence 
as well as the information and evidence necessary to 
substantiate his underlying service connection claim on a 
secondary basis.  With respect to the reasons and bases for 
the prior final denial, the August 2005 letter advised the 
Veteran that his claim was denied because such condition was 
not incurred in or aggravated by his military service.  This 
is not a complete statement of the reasons and bases for the 
prior final denial.  The March 2004 rating decision denied 
the Veteran's claim of entitlement to service connection for 
a right hip disorder on the basis that there was no evidence 
of such during his military service and there was no evidence 
that such was related to his service-connected left knee 
disabilities.  

Therefore, with respect to the Veteran's new and material 
claims, he should be provided with a letter that informs him 
that his right knee claim was previously denied in a May 2005 
Board decision and that both claims were denied on a direct 
and secondary basis.  Such letter should also inform him of 
the evidence and information necessary to substantiate his 
underlying service connection claims on both a direct and 
secondary basis.

Additionally, the Board finds that a remand is necessary in 
order to obtain outstanding treatment records.  In this 
regard, the Veteran testified at his September 2007 DRO 
hearing and June 2009 Board hearing that he received 
treatment for his right knee and right hip disorders 
approximately 10 to 15 years previously, in the 1990's, at 
the Miami and Orlando VA Medical Centers.  Additionally, he 
indicated that he was followed by a private physician for 
such claimed disorders.  In this regard, the Board notes 
that, following his Board hearing, the Veteran submitted some 
records from Drs. R.R.C. and G.A.D.; however, they appear to 
be incomplete as they simply list the conditions for which 
the Veteran has sought treatment and the medications that he 
had been prescribed.  Moreover, the Veteran indicated that 
Dr. G.A.D. had opined that his right knee disorder was caused 
or aggravated by his service-connected left knee 
disabilities.  Finally, relevant to all disabilities on 
appeal, the Board observes that the Veteran is currently 
treated at the Ponce VA Outpatient Clinic and the most recent 
treatment records contained in the claims file are dated in 
January 2008.  Therefore, while on remand, any available 
treatment records from Drs. R.R.C. and G.A.D., to include an 
opinion regarding the relationship between the Veteran's 
right knee disorder and his service-connected left knee 
disabilities; the Miami and Orlando VA Medical Centers dated 
from 1990 to 2000; and, the Ponce VA Outpatient Clinic dated 
from January 2008 to the present should be obtained and 
associated with the claims file.

Relevant to the Veteran's increased rating claims, the Board 
finds that a remand is necessary in order to afford him 
contemporaneous VA examinations so as to determine the 
current nature and severity of such disabilities.  In this 
regard, the Board observes that he was last examined by VA in 
August 2008, at which time the claims file was not available 
to the examiner.  At his June 2009 Board hearing, the Veteran 
testified that his service-connected disabilities have 
increased in severity.  Additionally, with respect to the 
Veteran's right shoulder disability, the August 2008 VA 
examination revealed zero to 180 degrees of flexion and 
abduction; however, at his June 2009 Board hearing, the 
Veteran indicated that he could not lift his right arm more 
than halfway, or 90 degrees, from his side.  Pertinent to his 
left knee disabilities, the August 2008 VA examination 
revealed no laxity of the joint; however, at his June 2009 
Board hearing, the Veteran stated that he experiences 
instability.  Moreover, it was noted at the August 2008 VA 
examination that the Veteran reported neurological symptoms 
of episodes of coldness on his left knee that interfered with 
proper movement.  Therefore, on examination, it should be 
determined whether such complaints are related to his 
service-connected left knee disabilities and, if so, the 
severity of such symptoms.  Additionally, in an August 2009 
statement, the Veteran requested that VA reexamine his 
disabilities.  Therefore, a remand is necessary in order to 
schedule the Veteran for a VA examination in order to assess 
the current nature and severity of such service-connected 
disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  

The Board also observes that, in Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the Court held that a TDIU claim is part of 
an increased rating claim when such claim is raised by the 
record.  The Court further held that when evidence of 
unemployability is submitted at the same time that the 
Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and 
parcel of the claim for benefits for the underlying 
disability.  Id.  In the instant case, the Veteran is not 
currently working despite attempting to find employment and 
has alleged that his service-connected disabilities render 
him unemployable.  Additionally, at the August 2008 VA 
examination, the examiner noted that the Veteran was a full-
time student at the time, but had lost 52 days from such 
endeavor in the prior year due to his service-connected 
conditions.  As such, the question of TDIU is raised by the 
record.  In this regard, the Board observes that the Veteran 
and his representative indicated at the June 2009 Board 
hearing that they were not fully prepared to submit a claim 
of entitlement to a TDIU at that time; however, as the Court 
has held that a TDIU is part of an increased rating claim, it 
is appropriate for the Board to address this aspect of the 
Veteran's pending claims.  Therefore, while on remand, any 
necessary development with respect to the TDIU aspect of the 
Veteran's increased rating claims should be conducted.  In 
this regard, as the Veteran is being afforded a VA 
examination in order to assess the current nature and 
severity of his service-connected disabilities, the examiner 
should also be requested to offer an opinion regarding his 
employability.  See Friscia v. Brown, 7 Vet. App. 294, 297 
(1994).
        
The Board also observes that the claims file includes 
evidence written in Spanish with no accompanying certified 
English translation. While on remand, the AOJ should take the 
opportunity to review the Veteran's claims file, identify all 
pertinent items of evidence written in Spanish, to 
specifically include the July 2009 record from Dr. R.R.C. as 
well as any additionally received evidence, and translate 
those items into English in order to facilitate review of the 
record by the Board.

Additionally, relevant to the Veteran's right hip claim, the 
Board observes that the October 2008 supplemental statement 
of the case appears to have readjudicated a claim of 
entitlement to service connection for a left hip disorder as 
opposed to a right hip disorder.  As such, on remand, the 
Veteran's claims, to specifically include his right hip 
claim, should be readjudicated based on the entirety of the 
evidence.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided proper 
VCAA notice in accordance with Kent, 
supra.  The VCAA notice should advise the 
Veteran of the evidence and information 
necessary to reopen his claims of 
entitlement to service connection for 
right knee and right hip disorders (i.e., 
the definition of new and material 
evidence); identify what specific evidence 
is required to substantiate the element or 
elements needed for service connection 
that were found insufficient in the prior 
denials, as discussed above, and provide 
general VCAA notice for the underlying 
direct and secondary aspects of his 
service connection claims.  The letter 
should also advise the Veteran that his 
right knee claim was previously denied in 
a May 2005 Board decision.

2.  Request that the Veteran identify any 
outstanding, relevant treatment records 
pertinent to his claimed disabilities.  
After securing any necessary authorization 
forms, obtain all identified records, to 
specifically include those from Drs. 
R.R.C. and G.A.D., to include an opinion 
regarding the relationship between the 
Veteran's right knee disorder and his 
service-connected left knee disabilities; 
the Miami and Orlando VA Medical Centers 
dated from 1990 to 2000; and, the Ponce VA 
Outpatient Clinic dated from January 2008 
to the present.  All reasonable attempts 
should be made to obtain such records.  If 
any records cannot be obtained after 
reasonable efforts have been made, issue a 
formal determination that such records do 
not exist or that further efforts to 
obtain such records would be futile, which 
should be documented in the claims file.  
The Veteran must be notified of the 
attempts made and why further attempts 
would be futile, and allowed the 
opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e).

3.  The Veteran should be afforded an 
appropriate VA examination to determine 
the current nature and severity of his 
left ankle, right shoulder, and left knee 
disabilities.  The claims file, to include 
a copy of this Remand, must be made 
available to and be reviewed by the 
examiner.  Any indicated evaluations, 
studies, and tests should be conducted.  

The examiner should identify the nature 
and severity of all current manifestations 
of the Veteran's service-connected left 
ankle, right shoulder, and left knee 
disabilities.  With respect to the 
Veteran's left knee, the examiner is 
specifically requested to indicate whether 
his reported neurological symptoms of 
episodes of coldness on his left knee, 
which he claims interferes with proper 
movement, are related to his service-
connected left knee disabilities and, if 
so, the severity of such symptoms.  

The examiner should also offer an opinion 
regarding whether it is at least as likely 
as not that the Veteran's service-
connected disabilities, either singularly 
or jointly, render him unable to secure 
and follow substantially gainful 
employment.  

All opinions expressed should be 
accompanied by supporting rationale.  

4.  Translate all pertinent items of 
evidence written in Spanish, to 
specifically include the July 2009 record 
from Dr. R.R.C. as well as any 
additionally received evidence, into 
English.

5.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's increased rating 
claims, which include consideration of a 
TDIU per Rice, supra, should be 
readjudicated based on the entirety of the 
evidence.  If the claims remain denied, 
the Veteran and his representative should 
be issued a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The Veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


